Citation Nr: 1519980	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2012, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  In March 2014, the Board remanded this matter for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

A left shoulder disability, to include arthritis, was not shown in active service, was not manifest to a compensable degree within one year after separation from service or for many years thereafter, and the most probative medical opinion evidence has found that the Veteran's left shoulder disabilities are not related to, or caused by, any event in service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2009 and in April 2014.
	 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore any notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA medical records and records from the Social Security Administration have been obtained and associated with the record.  A November 2005 response from Providence Memorial hospital indicated there were no records found for the Veteran from November 2003 to the present.  In an April 2014 letter, the Veteran was specifically asked to provide authorization and consent to obtain medical records from his private physician, Dr. K. Johnson, and to submit any other treatment records pertaining to his condition.  No response was received from the Veteran.  In April 2014, VA obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In the current appeal, the Veteran contends that he has a left shoulder disability related to his duties as a vehicle driver in service, to include as due to a vehicle accident.  Indeed, service records show that, while stationed in Germany, the Veteran was involved in a traffic accident in which a German National's vehicle was damaged.  In this regard, the Board notes that service treatment records are negative for complaints, findings, or diagnosis of a left shoulder disability.  

An October 2005 private examination at Quality Care Medical Group revealed findings of positive tenderness at AC joint of the Veteran's left shoulder.  He was assessed with some tenderness in the both shoulders.  An MRI of the left shoulder revealed an impression of a normal left shoulder.  

VA medical records dated in 2009 reflect the Veteran's complaints of bilateral shoulder pain and an assessment of shoulder arthralgia.  In April 2009, the Veteran complained of intermittent bilateral shoulder pain for  several years.  There was no recent injury, and the Veteran said that he had an overuse injury related to truck driving.  A September 2009 VA record reflects that the Veteran complained of bilateral shoulder pain and that he reported having a history of right bursitis and noted that he now has left shoulder bursitis and was referred to a private orthopedic physician.   

In his May 2009 application for VA benefits, the Veteran stated that his bilateral shoulder condition occurred during active service.  

In a letter received by the RO in June 2009, the Veteran's wife stated that, when the Veteran returned from Germany, they began dating and later married.  After being married for almost two months, he would wake up complaining about pain in his shoulders.  
An October 2009 private physical therapy record reflects that the Veteran was treated for joint pain and stiffness of his shoulder that had its onset a month earlier.  

In a July 2010 letter, K. R. Johnson , M.D. stated that the Veteran had been under his care for left shoulder pain and had undergone left shoulder reconstruction of chronic rotator cuff tear in March 2010.  The doctor noted that the Veteran served several years as a driver for the military and in doing so performed activities that traumatized his shoulder on a daily basis. The necessity to steer a large vehicle on a daily basis including along all of the bumps along the road and the repetitive motion is certainly a contributor to his chronic impingement and rotator cuff problems. It is impossible to say if it is the sole cause of his rotator cuff tear, but it certainly is a possibility if not a probability. It appears to be chronic in nature and very difficult to repair for this reason. It is impossible to say exactly the date at which the rotator cuff was torn. 

At the August 2012 hearing, the Veteran testified that he hurt his left shoulder during a motor vehicle accident in service.  He saw a doctor who stated "you're all right."  See hearing transcript, page 4.  The Veteran testified that he went on sick call after the accident, but they did "nothing."  Id.   He stated that he received private treatment six months or so after returning to the United States.  

An April 2014 VA examination report reflects that the VA examiner reviewed the claims file, performed a physical examination, and took a medical history from the Veteran.  The Veteran was diagnosed with arthralgia of his left shoulder (purportedly diagnosed in April 2009) and arthritis, diagnosed on the present examination.  The Veteran reported that while on active duty in Germany in 1968 he was in a motor vehicle accident.  He was not taken to the hospital at the time but, instead, went to the MTF and was given some medication.  No X-rays were taken.  He was returned to normal duty.  He separated from active duty in August 1968 and stated that when he got out he still did not go to the doctor.  After service he was a factor worker making clothes from 1968 to 1971.  From 1971 to 2004 he was factory worker in a copper factor where he did some lifting.  He indicated that in 2009 he started seeking treatment for his left shoulder.  

The April 2014 examiner opined that the Veteran's left shoulder condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   The examiner explained that there is no medical record that the Veteran sought care for his left shoulder between the time he separated from active duty in 1968 until 2009 when he had findings that required surgery.  There is no in-service medical record reflecting that shows that the Veteran sustained any injury to his left shoulder while he was on active duty.  During the examination, the Veteran reported that he worked for thirty six years as factory worker from 1968 to 2004 without having shoulder problems. He reported that he had surgery on his shoulder in 2009.  There is no VA medical evidence that the Veteran has sought care for his left shoulder.

On the basis of all of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection.  Initially, service medical records are negative for any evidence that the Veteran was found to have complained of left shoulder symptoms or was diagnosed with a left shoulder disability.  Furthermore, the first time that symptoms pertaining to the left shoulder were noted was in an October  2005 private medical evaluation.  Arthritis was not shown on X-rays within one year following separation from service.  As such, the presumptive period for establishing service connection for arthritis as a chronic disease has not been met.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

As this discussion illustrates, the evidence of record contains an opinion of etiology favorable opinion to the Veteran's claim (Dr. Johnson's  July 2010 opinion) and an April 2014 VA opinion that is unfavorable to the Veteran's claim.  Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

With these considerations in mind, the Board finds that the favorable opinion from Dr. Johnson has less probative value than the April 2014 VA examiner's opinion. While Dr. Johnson provided a favorable opinion that the Veteran's years as a driver in service traumatized his shoulder on a daily basis and were certainly a contributor to his chronic impingement and rotator cuff problems, such finding lacks any basis for such conclusion, to include any discussion of specific evidence in support of such opinion.  Further, Dr. Johnson's opinion [that the necessity to steer a large vehicle on a daily basis including all of the bumps along the road and the repetitive motion is certainly a contributor to his chronic impingement and rotator cuff problems and that it is impossible to say if it is the sole cause of his rotator cuff tear, but it certainly is a possibility if not a probability]is speculative.  Significantly, Dr. Johnson's opinion is not provided in a definitive nature, and is, in fact, couched in the realm of possibilities.  That type of opinion lacks the definitive conclusion required for a medical opinion to be considered probative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) ("may or may not" language by physician is too speculative).  Accordingly, the Board does not afford significant probative weight to Dr. Johnson's July 2010 opinion.

By contrast, the Board accords great probative value to the April 2014 medical opinion and rationale provided by the VA examiner, based as it was on a thorough review of the Veteran's claims file, to include a review of the Veteran's service records, post service medical records, the Veteran's assertions and other lay statements and testimony, and the prior medical opinion of record.  Importantly, the VA examiner provided clear medical reasoning and logic for his definitive opinions specific to the facts of the Veteran's case consistent with the evidence in the claims file.  The April 2014 VA examiner, unlike Dr. Johnson, also noted that there was no medical evidence of a left shoulder injury in service, that there were no complaints of left shoulder symptoms for many years after service, and that post service employment required the Veteran to perform some lifting.  

The only other evidence of record supporting the Veteran's claim is his own lay statements as well as those from his wife.  Even if these statements could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints pertaining to the left shoulder area until an October 2005 private medical record.  Moreover, as discussed above, the Veteran never mentioned while seeking medical treatment that his left shoulder symptoms were related to service, or provided any indication that he had ongoing left shoulder symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  In this case, the Veteran's first complaints of a left shoulder disability that the Veteran related to service was made contemporaneous with his May 2009 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).  The Board finds of significance the fact that, while seeking medical treatment, none of the medical records even suggest that the Veteran related his symptoms to service.  In fact, in April 2009, the Veteran complained of intermittent bilateral shoulder pain for several years.  At that time, the Veteran said that he had an overuse injury related to truck driving.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, the Veteran's statements made in furtherance of a claim for VA benefits carry no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-7  (Fed. Cir. 2006).

In reaching the above conclusion, the Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of any left shoulder disability in the absence of specialized training.

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran has a left shoulder disability related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in his favor, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


